Per Curiam. On March 12, 1997, we issued a per curiam instructing counsel for appellant, Zimmery Crutcher, to file within thirty days a motion and affidavit accepting full responsibility for not timely filing the notice of appeal in this cause. That thirty-day period has elapsed, and counsel has filed no response, motion, or affidavit.  Appellant’s attorney, Mr. Crutcher, is directed to appear before this court at 9:00 a.m., Monday, May 5, 1997, to show cause why he should not be held in contempt of court for failure to perfect the appeal in this case.